Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 1of6

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
HARTFORD DIVISION
IN RE:
; Chapter 7
ONLINEAUTOPARTS, LLC : Case No. 19-215 10(JJT)
Debtor

November 27, 2019

 

APPLICATION FOR AUTHORITY TO
EMPLOY AND APPOINT ACCOUNTANTS

TO THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF

CONNECTICUT:

1.

The above-named Debtor filed a petition under Chapter 7 of the Bankruptcy Code on

August 30, 2019.

. Anthony S. Novak, Esq. has been appointed Trustee of the Estate of the above-named

Debtor, duly qualified and serving as such.

. The Debtor’s bankruptcy schedules, as well as information obtained by the Trustee at the

Debtor’s 11 USC Sec. 341 Meeting of Creditors held on October 7, 2019 and thereafter
indicates that there were large payments made to vendors and other creditors of the
Debtor. In addition, large payments appear to have been made by the Debtor to other
entities or companies of the Debtor’s principal which may constitute claims against these
entities. Forensic Accounting services will also be necessary to assist the Trustee and
counsel to the Trustee in investigating and pursuing possible Sec. 537 and Sec. 548
claims of the estate.

The Trustee believes it is necessary to hire an accountant in connection with this case to
assist in the analysis and investigation of the financial affairs of the Debtor and is moving

to employ and appoint Michael R. Blezard, CPA of Pue, Chick, Leibowitz & Blezard,

-|-
Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 2 of 6
LLC (“Accountant”) 76 South Frontage Road, Vernon, CT 06066, as accountants. The

Trustee has selected Accountant because of their considerable expertise in forensic
accounting and in matters of this type.

5. The Trustee believes it is in the best interest of the Estate to hire Accountant and to
authorize them to render the following services:

a. Assist the Trustee in analyzing the Debtor’s prior tax returns and financial
records, including but not limited to forensic examination, preparation of
preferential payment issues, and assistance with asset/value fraudulent conveyance
analysis.

b. Prepare all appropriate federal and state income tax returns, informational returns,
and any other returns, schedules, or documents which are necessary or appropriate
for the Trustee to file with the various taxing authorities.

c. Advise the Trustee on issues of federal and state tax compliance, assist in
negotiations with federal and state tax authorities and prepare any documents in
support of negotiations.

6. The terms of the employment of Accountant, subject to the Court’s approval, are as
follows:

a. The hourly rates for the partners and principals of the firm are $250 to $400 per
hour; manager and director rates are $150 to $240; senior staff rates are $90 to
$140; and staff rates are $80 to $90 per hour. The maximum allowable
compensation for said services shall be $25,000. In the normal course of
business, Accountant periodically revises its hourly rates. Ten days prior to the
revision of its rates, Accountant shall file a supplemental affidavit with the Court

setting forth the basis for the requested rate increase pursuant to 11 U.S.C.

- 2-
Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 3 of 6
§330(a)(3)(F), recognizing that payment of any compensation is subject to

approval by the Court.

b. Accountant reserves the right to apply for an increase in the maximum allowable
compensation where circumstances warrant it.

c. Accountant shall also be reimbursed for actual necessary expenses as approved by
the Court.

d. Application for Compensation for services and expenses shall be submitted to the
Court for approval.

7. To the best of the Trustee’s knowledge, Accountant has no connection with the Debtor,
creditors or any other party in interest, their respective attorneys and accountants, the
United States Trustee, or any person employed in the office of the United States Trustee
and do not hold or represent an interest adverse to the bankruptcy estate, and are
disinterested parties under 11 USC Sec. 101(14).

WHEREFORE, the Trustee, pursuant to 11 USC Sec. 327, requests that the Court
approve the employment of Accountant as accountants to perform the professional services
described in this Application.

CHAPTER 7 TRUSTEE

By__/s/ Anthony S. Novak
Anthony S. Novak, Trustee

280 Adams Street

Manchester CT 06042

Phone: 860.432-7710

Email: anthonysnovak@aol.com
Bar No.: ct09074

 
Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 4of6

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD (JJT)

 

IN RE:

ONLINEAUTOPARTS, LLC
Chapter 7

Debtor : Case No. 19-21510(0JT)

 

AFFIDAVIT OF PROPOSED ACCOUNTANT
STATE OF CONNECTICUT)
) ss: Vernon
COUNTY OF HARTFORD.)
I, Michael R. Blezard, Member/Partner in the accounting firm of Pue, Chick, Leibowitz
& Blezard, LLC (“Firm”) hereby make solemn oath:

1. Iam a Certified Public Accountant, Accredited in Business Valuation and a Certified
Valuation Analyst.

2. The Firm maintains an office at 76 South Frontage Road, Vernon, CT 06066.

3. To the best of my knowledge, neither I nor any employee or member of the Firm has
any connection to the Debtor, the Debtor’s creditors, any other party in interest, their
respective attorneys and accountants, the United States Trustee, or any person
employed in the Office of the United States Trustee, except that the Firm has been
retained by the Trustee of this Estate to provide consulting, accounting and tax
services in other bankruptcy matters.

4. The Firm is a disinterested person within the meaning of 11 U.S.C. § 101(14) and

represent no interest adverse to the Debtor or the Estate.
Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 5of6

5. The professional services to be rendered by the Firm will include those required by

the Trustee and detailed in the Application for Authority to Employ and Appoint

Accountants.

6. The terms of the employment of said accountants agreed to by the Applicant, subject

to the approval of the Court, is as follows:

Partners & Principals: $250 to $400 per hour
Directors & Managers: $150 to $240 per hour
Senior Staff: $90 to $140 per hour
Staff: $80 to $90 per hour

In the normal course of business, the Firm periodically revises its hourly rates. Ten days
prior to revision of its rates, the Firm shall file a supplemental affidavit with the Court
setting forth the basis for the requested rate increase pursuant to 11 U.S.C. § 330(a)(3)(),
recognizing that payment of any compensation is subject to approval by the Court.

7. The maximum amount of compensation sought is $25,000 and said compensation is

based on the hourly rates set forth above.

Furth kh,

Michael R. Blezard, CPA/ABV, ae
Pue, Chick, Leibowitz & Blezard, LLC.
76 South Frontage Road

Vernon, CT 06066
Phone: 860-871-1722 FAX: 860-871-1228

email: Michael blezard(@pue-cpas.com

An
Subscribed and sworn to before me this 7 tay of | lovemba 2019.
UV LA Orn {i ctebbe

4 AY % |
My Commission Expires: Al 2c| .

RS

Ve

VUES 7g;
x % Miny,
Case 19-21510 Doc50 Filed 11/27/19 Entered 11/27/19 11:08:09 Page 6of6

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD

 

In re:

Case Number: 19-21510
ONLINEAUTOPARTS.COM, LLC Debtor Chapter: 7

 

PROPOSED ORDER APPROVING APPLICATION TO EMPLOY

Pursuant to 11 U.S.C. § 327, Anthony Novak, Trustee (the "Applicant"), filed an
Application to Employ Pue, Chick, Leibowitz & Blezard, LLC as Accountants on November 27,
2019, (ECF No. ). After notice and a hearing, it is hereby

ORDERED: That the Application to Employ Pue, Chick, Leibowitz & Blezard, LLC as
Accountants is APPROVED; and it is further

ORDERED: That any professional employed in this case who has received or will
receive a retainer for services rendered is not authorized to use any retainer funds unless and until
an Application for Compensation is filed and approved by this Court; and it is further

ORDERED: That the allowance and payment of reasonable compensation and
reimbursement for actual, necessary expenses are subject to further order of the Court in
accordance with 11 U.S.C. §§§ 328, 330 and/or 331; and it is further

ORDERED: That the maximum allowable compensation shall be$
